DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/25/2022 has been entered.

Regarding Claims 3-6, 9, 11-16, 18, 23, 25-26, 30-31, 35-37, 39. Cancelled.

Claim Rejections - 35 USC § 101
2.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 02/25/2022 under the practical application criteria.

Allowable Subject Matter
Claims 1, 2, 7-8, 10, 17, 19-22, 24, 27-29, 32-34, 38, 40-43 are allowed. Specifically, the independent Claims 1 and 42-43 are allowed over the prior arts. The dependent claims 2, 7-8, 10, 17, 19-22, 24, 27-29, 32-34, 38 and 40-41 are allowed due to their dependencies to the independent Claim 1. Additionally, the previously withdrawn dependent claims 2, 7-8, 10, 17, 19-22, 32-34, 38 and 40-41 are now rejoined. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
          Regarding Claims 1 and 42-43. The prior arts do not teach or suggest a combination, including pruning comprising (a) computing a geometric relationship between respective combined vector pairs in the plurality of combined vectors for all respective pairs of compounds in the plurality of compounds, (b) identifying a pair of compounds, consisting of a first compound and a second compound, from the computing (a) that has a closest geometric relationship, (c) discarding a compound in the pair of compounds identified in the last instance of the identifying (b) that has a closest geometric relationship with respect to the combined vector of another compound remaining in the plurality of compounds, and (d) repeating the identifying (b) and the discarding (c) until a threshold number of compounds have been pruned from the plurality of compounds or a number of compounds in the subset of compounds satisfies a threshold value 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865